

EXHIBIT 10.1






SECOND AMENDMENT
TO
AMENDED AND RESTATED MASTER ACCOUNTS RECEIVABLE PURCHASE AGREEMENT


SECOND AMENDMENT TO AMENDED AND RESTATED MASTER ACCOUNTS RECEIVABLE PURCHASE
AGREEMENT, dated as of August 25, 2016 (this “Amendment”), among THE SCOTTS
COMPANY LLC, a limited liability company organized under the laws of Ohio (the
“Company”), THE SCOTTS MIRACLE-GRO COMPANY, a company organized under the laws
of Ohio (the “Parent”), THE BANKS PARTY HERETO and MIZUHO BANK, LTD., as
administrative agent (together with its permitted successors in such capacity,
the “Administrative Agent”).
RECITALS:
WHEREAS, reference is made to that certain Amended and Restated Master Accounts
Receivable Purchase Agreement, dated as of September 25, 2015, among the
Company, the Parent, the Banks party thereto and the Administrative Agent, as
amended by the Waiver and First Amendment to Amended and Restated Master
Accounts Receivable Purchase Agreement dated as of March 23, 2016 (as in effect
on the date hereof immediately before giving effect to the amendments
contemplated hereby, the “Existing Agreement” and as amended by this Amendment,
the “MARPA”; capitalized terms used herein but not otherwise defined herein
shall have the meaning given to them in the MARPA);
WHEREAS, the Facility Parties have requested that the Banks and the
Administrative Agent agree to extend the Stated Termination Date as set forth
herein; and
WHEREAS, the Banks and the Administrative Agent have agreed to such request
subject to the terms and conditions hereof.
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the Facility Parties, the Administrative Agent and
each Bank party to the Existing Agreement hereby agree as follows:
SECTION 1.    AMENDMENT. Effective as of the Amendment Effective Date (as
defined in Section 2 hereof), Section 1 of the Existing Agreement is hereby
amended by amending and restating the defined term “Stated Termination Date” in
its entirety to read as follows:
“Stated Termination Date” means October 14, 2016, or such later date as may be
agreed by each Bank and the Company.
SECTION 2.    EFFECTIVENESS. This Amendment shall be effective as of the date
hereof (the “Amendment Effective Date”) subject to the satisfaction of each of
the following conditions, and in case of any documentation to be delivered to
the Administrative Agent, such documentation shall be in form and substance
reasonably satisfactory to the Administrative Agent:
(a)    Amendment. The Administrative Agent shall have received counterparts of
this Amendment that, when taken together, bear the signatures of (i) each
Facility Party, (ii) the Administrative Agent and (iii) each Bank.
(b)    Representations and Warranties. At the time of and immediately after
giving effect to the amendments contemplated hereby on the Amendment Effective
Date, the representations and









--------------------------------------------------------------------------------

- 2 -




warranties contained in Section 10.1 of the Existing Agreement and in the other
Transaction Documents shall be true and correct in all material respects (except
for those representations and warranties that are conditioned by materiality,
which shall be true and correct in all respects) on and as of the Amendment
Effective Date to the same extent as though made on and as of that date, except
to the extent such representations and warranties specifically relate to an
earlier date, in which case such representations and warranties shall have been
true and correct in all material respects (except for those representations and
warranties that are conditioned by materiality, which shall be true and correct
in all respects) on and as of such earlier date.
(c)    No Termination Event. At the time of and immediately after giving effect
to the amendments contemplated hereby on the Amendment Effective Date, no
Termination Event shall have occurred and be continuing.
(d)    Other. The Administrative Agent shall have received such other assurances
as the Administrative Agent may reasonably request in connection with the
transactions contemplated by this Amendment.
SECTION 3.    MISCELLANEOUS.
(a)    This Amendment is a Transaction Document. All references in the Existing
Agreement, in any of the other Transaction Documents and in any other document
or instrument incidental hereto or thereto shall, on and after the Amendment
Effective Date, be deemed to mean and refer to the Existing Agreement, as
amended pursuant to this Amendment.
(b)    To induce the Banks and the Administrative Agent to enter into this
Amendment, the Company hereby represents and warrants to the Banks and the
Administrative Agent that as of the Amendment Effective Date, upon giving effect
to this Amendment:
(i)    Representations and Warranties. The representations and warranties
contained in the MARPA and in the other Transaction Documents apply (and are
hereby incorporated herein by reference as if fully set forth herein) with
respect to this Amendment and are true and correct in all material respects
(except for those representations and warranties that are conditioned by
materiality, which shall be true and correct in all respects) on and as of the
Amendment Effective Date to the same extent as though made on and as of that
date, except to the extent such representations and warranties relate to an
earlier date, in which case such representations and warranties were true and
correct in all material respects (except for those representations and
warranties that are conditioned by materiality, which shall be true and correct
in all respects) on and as of such earlier date.
(ii)    No Termination Event. No event has occurred and is continuing or would
result from the consummation of this Amendment that would constitute a
Termination Event.
(c)    Each Facility Party, by its signature below, hereby (i) agrees that,
notwithstanding the effectiveness of this Amendment, the MARPA continues to be
in full force and effect (except, in the case of the MARPA, to the extent
expressly amended hereby) and (ii) affirms and confirms its obligations under
each of the Transaction Documents to which it is a party.
(d)    This Amendment and the rights and obligations of the parties hereunder
shall be governed by, and shall be construed and enforced in accordance with,
the laws of the State of New York, without regard to conflict of laws principles
thereof that would result in the application of any other law.



--------------------------------------------------------------------------------

- 3 -




(e)    This Amendment shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns.
(f)    This Amendment may be executed in any number of counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument. Delivery
of an executed counterpart of this Amendment by facsimile electronic
transmission or by e-mail transmission of a pdf (or similar) file format
document shall be as effective as delivery of a manually executed counterpart of
this Amendment.


[SIGNATURE PAGES FOLLOW]





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Amendment as of the day and year first above
written.


 
THE SCOTTS COMPANY LLC
 
 
 
 
 
By:_/s/ JAMES A. SCHROEDER                _______
 
Name: James A. Schroeder
 
Title: Vice President and Treasurer
 
 
 
 
 
 
 
THE SCOTTS MIRACLE-GRO COMPANY
 
 
 
 
 
By: _/s/ JAMES A. SCHROEDER______________
 
Name: James A. Schroeder
 
Title: Vice President and Corporate Treasurer






[Signature Page to Second Amendment to Amended and Restated Master Accounts
Receivable Purchase Agreement]



--------------------------------------------------------------------------------





 
MIZUHO BANK, LTD., as Administrative Agent and a Bank
 
 
 
 
 
By:_/s/ TRACY BAHN_______________________
 
Name: Tracy Bahn
 
Title: Authorized Signatory





[Signature Page to Second Amendment to Amended and Restated Master Accounts
Receivable Purchase Agreement]



--------------------------------------------------------------------------------







 
THE BANK OF NOVA SCOTIA, as a Bank
 
 
 
 
 
By:_/s/ JONATHAN KHAN__________________
 
Name: Jonathan Khan
 
Title: Director
 
 
 
 
 
By:_/s/ SILVIA BRUDAR___________________
 
Name: Silvia Brudar
 
Title: VP, Trade Finance Sales
 
 





[Signature Page to Second Amendment to Amended and Restated Master Accounts
Receivable Purchase Agreement]



--------------------------------------------------------------------------------







 
COÖPERATIEVE RABOBANK U.A. (formerly known as Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., "Rabobank Nederland"), NEW YORK BRANCH, as a
Bank
 
 
 
 
 
By:_/s/ THOMAS MCNAMARA______________
 
Name: Thomas McNamara
 
Title: Vice President
 
 
 
 
 
By:_/s/ CHRISTOPHER LEW________________
 
Name: Christopher Lew
 
Title: Executive Director
 
 







[Signature Page to Second Amendment to Amended and Restated Master Accounts
Receivable Purchase Agreement]

